Title: To James Madison from Augustus Woodward, 31 January 1807
From: Woodward, Augustus
To: Madison, James



Jan. 31. 1807.

The subject of the donations having been, through some discontented characters here, transferred to the press, I have enclosed what will serve as an explanation of it at the seat of government, and will shew that the source and object of the clamor do not merit serious attention, and that some little firmness is necessary in a government here, or otherwise the laws could not be supported.

A. B. Woodward

